Citation Nr: 0200745	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  99-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for a fracture of the left thumb, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a left ankle 
disorder, to include torn ligaments.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran's form DD-214 indicates active service from March 
1986 until July 1986.  The veteran also has unverified 
periods of service with the Army National Guard and the Army 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Paul, Minnesota, which denied the benefits sought 
on appeal.

The issue of entitlement to service connection for a left 
ankle disorder, to include torn ligaments, will be addressed 
in the REMAND portion of this decision.


FINDING OF FACT

The veteran's left thumb fracture is currently productive of 
subjective complaints of pain, as well as swelling and 
fatigue upon repetitive motion; objective findings reveal no 
limitation of motion, and there was no pain or tenderness on 
palpation.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for a fractured left thumb have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§ 4.71a, Diagnostic Code 5224 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA, with 
respect to the veteran's left thumb claim, have already been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and bases 
as to why there is no prejudice to the veteran).  In that 
regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
left thumb claim, which included copies of the rating actions 
and supplemental statements of the case issued in July 1999 
and June 2001.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file, and the veteran was afforded VA examinations 
in July 1998 and May 2001.  Additionally, "buddy letters" 
from friends and relatives dated March 1999 and April 1999 
are present in the claims file.  Finally, a transcript of the 
veteran's April 1999 Regional Office hearing is of record.  
Based on the foregoing, the Board finds that the requirements 
under the VCAA (as pertains to this case) have been satisfied 
and that this case is ready for further appellate review on 
the merits.



Increased Rating: Left Thumb Fracture

The veteran essentially contends that he should be assigned a 
higher disability evaluation for his service-connected left 
thumb fracture.  A review of the record reveals that in 
September 1997 the veteran was initially awarded service 
connection for a left thumb disability and was granted a 
noncompensable rating, effective May 1997, under Diagnostic 
Code 5224.  In January 1999, the RO increased the veteran's 
disability evaluation to 10 percent disabling, effective May 
1997.  The veteran continued his appeal despite this 
increase.  Since the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As previously stated, the veteran is presently assigned a 10 
percent disability evaluation under Diagnostic Code 5224 for 
a left thumb disability.  Under this Code Section, a 10 
percent evaluation is warranted for favorable ankylosis of 
the thumb, either major or minor.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A 20 percent evaluation is warranted 
for unfavorable ankylosis of the thumb, either major or 
minor.  Id.  No other Diagnostic Codes pertain to the 
veteran's left thumb disability.     

The pertinent evidence of record includes VA examinations in 
July 1998 and May 2001, and a transcript of the veteran's 
Regional Office hearing in April 1999.  At the time of the 
July 1998 VA examination, the veteran presented with 
complaints of fatigability.  Specifically, the veteran 
reported that his left thumb fatigued easily upon repetitive 
motion and in response to activities requiring holding or 
manipulation.  The veteran offered examples of occupational 
tasks that he had difficulty performing as a result of his 
left thumb disability.  These tasks included operating a 
spray gun with his left hand, and gripping the steering wheel 
of a truck.  The veteran reported that although he was right-
hand dominant, he had never experienced fatigability in his 
left hand prior to fracturing his left thumb.  Further, the 
veteran reported some aching in the thumb with changes in the 
weather, or upon overuse of the thumb.  He denied swelling or 
weakness with initial use of the left thumb.  The veteran 
explained that only upon repetitive motion did he experience 
weakness, and that his initial strength when picking up 
objects was unaffected.  

Upon physical examination in July 1998, the veteran's left 
hand showed no redness, warmth or swelling.  Hair, skin and 
nails appeared to be normal, and there was no obvious 
deformity of the left thumb.  The veteran's hand grip 
strength was normal bilaterally.  The veteran had good 
opposition of the thumb to all of his fingers and he could 
maintain opposition of the little finger and the thumb 
against resistance.  Range of motion was normal.  Strength 
testing of the thumb showed that abduction, adduction, 
flexion, and extension were all slightly weaker than the 
right thumb. The veteran was diagnosed with status post left 
thumb fracture.  

The veteran underwent another VA examination in May 2001.  
The veteran did not express any subjective complaints at this 
time, though it was noted that the veteran was taking Advil 
to alleviate pain for other ailments and also possibly for 
his left thumb disability.  The veteran had no limitation of 
motion of the left thumb, and there was no pain or tenderness 
on palpation.  The veteran was able to touch all other digits 
with the left thumb and was able to resist pulling a piece of 
tissue out between his thumb and index finger.  He was 
diagnosed with status post fracture, left thumb.

In addition to the VA examinations in July 1998 and May 2001, 
the evidence associated with the file also includes a 
transcript of the veteran's April 1999 hearing before the 
Regional Office.  At this time the veteran described the 
symptomatology of his left thumb injury to include 
fatigability and tenderness with repetitive motion.  The 
veteran explained that he was employed as a bartender and 
that his left thumb disability interfered with his work, 
particularly with respect to stocking and opening bottles.  
The veteran also stated that he was forced to stop playing 
softball due to his left thumb disability.  He stated that 
his left thumb disability had increased in severity since his 
last examination, and commented that it seemed like his 
symptoms would get progressively worse over time.

The Board has thoroughly reviewed the evidence of record and, 
for the reasons articulated below, finds that the present 
rating assignment of 10 percent is appropriate.  The Board 
further concludes that there is no basis for a higher 
disability evaluation for any period of the veteran's claim.  

In order to receive the next highest evaluation under 
Diagnostic Code 5224, the medical evidence of record would 
have to show unfavorable ankylosis of the veteran's left 
thumb.  Here, the veteran's most recent VA examination 
revealed no limitation of motion, and the left thumb was 
without any pain or tenderness on palpation.  Moreover, the 
veteran exhibited the ability to touch all other digits with 
his thumb and was also able to resist pulling a piece of 
tissue out from between his thumb and index finger.  In 
short, these objective findings do not indicate unfavorable 
ankylosis of the left thumb.  Moreover, no evidence 
associated with the claims file indicates such unfavorable 
ankylosis at any period during the veteran's claim.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the application of an increased rating on the 
basis of pain on movement, but, determines that no increase 
in appropriate in the instant case.  This determination is 
based on the findings of the VA examination in May 2001, 
which showed no pain or tenderness on palpation of the 
veteran's left thumb.  The Board acknowledges the veteran's 
statements, made at the July 1998 VA examination and again 
during his April 1999 hearing, that his thumb fatigues as a 
result of repetitive motion and in response to activities 
requiring holding or manipulation.  However, the Board finds 
that this fatigability has already been contemplated in the 
award of a 10 percent disability evaluation under Diagnostic 
Code 5224.  

In summation, the Board finds that the evidence of record 
does not allow for a compensable rating under Diagnostic Code 
5224 for the veteran's left thumb disability for any period 
during the claim.  Additionally, there are no alternative 
Diagnostic Codes under which the veteran would be entitled to 
a compensable rating.  Further, no compensable rating is 
available by application of DeLuca pain and weakness 
considerations.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's numbness, 
right knee, as well as the current clinical manifestations of 
the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered the severity of the veteran's left thumb 
disability, during the entire period from the initial 
assignment of noncompensable rating to the present time.  See 
Fenderson, supra.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  The evidence, as 
discussed above, supports a 10 percent rating, but no higher.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a rating in excess of 10 percent.  See 
38 C.F.R. § 4.1.  The Board has considered the benefit of the 
doubt doctrine in this case, and applied it where 
appropriate.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
veteran's left thumb disability has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  While the veteran has 
reported difficulty in accomplishing various occupational 
tasks, he has not contended that he is unable to remain 
employed due to the residuals of his left thumb fracture.  
Therefore, the Board does not find it impracticable to apply 
the regular schedular standards, and finds no basis to 
warrant consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for the 
residuals of a left thumb fracture, is denied.  



REMAND

The veteran contends that he presently suffers from a left 
ankle disorder that is related to active service.  For the 
reasons discussed below, the Board finds that further 
development must be completed before proceeding with the 
disposition of this appeal.  Specifically, before considering 
the merits of the veteran's service connection claim, an 
attempt must be made to establish the dates of the veteran's 
inactive duty for training.  Moreover, the Board finds that a 
statement from the veteran listing all of his periods of 
service would be of great assistance in making a 
determination as to this appeal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active 
duty for training (ADT) is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
by members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air 
service also includes any period of inactive duty training 
(IDT) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In a statement received by the RO in July 1999, the veteran 
contends that he injured his left ankle in August 1987, while 
participating in his two weeks of annual training.  A VA 
record dated August 1987 reveals that the veteran sought 
medical care after twisting his left ankle.  The veteran 
reported that the incident had occurred 4 days earlier, and 
that his ankle remained swollen and painful.  

In the present case, the RO made an inquiry to the National 
Personnel Records Center (NPRC) to determine whether the 
veteran had active duty for training in August 1987.  NPRC 
responded that he did not.  The matter, however, of any 
inactive duty for training during August 1987 has not been 
determined. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

The RO should attempt through official 
sources to determine whether the 
appellant had inactive duty for training 
in August 1987.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



